DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 6-11, and 14-19 remain pending in the application.
Claims 4-5, 12-13, and 20 are cancelled. 
Claims 1-3, 6-11, and 14-19 are rejected under 35 U.S.C. 112(b).
Claims 1-3, 6-11, and 14-19 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 02/10/2022 has been entered. 

Applicant’s arguments with respect to the rejection of claims 1-3, 9-11, and 17-19 under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 17.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments with respect to the rejection of claims 1-3, 6-11, and 14-19 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 17.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of cited art of record Fan. 
To the extent that cited art of record, Khoyi, is used as part of the rejections, Examiner respectfully disagrees that Khoyi does not teach certain argued features. Specifically, in response to Applicant’s argument that Khoyi does not teach “the plurality of storage devices is in a plurality of different geographic locations” (Applicant’s Remarks, page 12), Examiner respectfully disagrees. Khoyi teaches in ¶ [0031]: “storage volumes may be logically or physically distributed such that they do not reside on the same computing device or do not reside in the same geographic location.” Thus, Khoyi clearly teaches that the storage devices may be geographically distributed. Therefore, Examiner relies upon Khoyi in the 35 U.S.C. 103 rejection below, and Applicant’s arguments as to this reference are unpersuasive.
To the extent that cited art of record, Fan, is used as part of the rejections, Examiner respectfully disagrees that Fan does not teach certain argued features (Applicant’s Remarks, page 12-13). Fan is used to modify the method of selecting a data item located on a storage device, from a plurality of geographically distributed storage devices, as taught by the combination of Zane and Khoyi, with Fan’s performance-sensitive cost determination for a node selection process. One would be motivated to apply such a measure in order to determine the most efficient node for completing the request. In response to Applicant’s argument that Fan does not consider ”at least one of delay, throughput, and a data packet loss rate, input and output performance, processor performance, and memory performance”, Examiner respectfully disagrees. Fan teaches at least “delay” with its discussion of a communication cost, which is a function of the distance between the source node and its replicating nodes (see ¶ [0029] - [0030]), and “memory performance” with its discussion of a storage cost (see ¶ [0029] - [0030]). If Applicant’s intent is to claim a more particular set of metrics, they should incorporate such into the claim by providing clarification on how the metrics are determined.
In response to applicant's argument that Fan is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, cited reference Fan discusses optimal node selection and is in the analogous field of data replication and availability. Therefore, Examiner relies upon Fan in the 35 U.S.C. 103 rejection below, and Applicant’s arguments as to this reference are unpersuasive.

Claim Objections
Claims 1, 9, and 17 recite “determining a plurality of network performances or a plurality of system performances associated with the storage device where the plurality of data items are located”. Examiner suggests changing “the storage device” to “the plurality of storage devices” and carry any changes through to dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 6-11, and 14-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, and 17 recite “determining, based on the plurality of network performances and the plurality of system performances, the recommended data item.” However, the following limitation “determining a plurality of network performances or a plurality of system performances associated with the storage device”, does not require that both “a plurality of network performances” and “a plurality of system performances” are determined. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, Examiner is interpreting the claims as “determining, based on the plurality of network performances or the plurality of system performances, the recommended data item.”

	Claims 2-3, and 6-8 are dependent from claim 1. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claims 10-11, and 14-16 are dependent from claim 9. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.

Claims 18-19 are dependent from claim 17. Therefore, they inherit the defects of their respective parent claim and are rejected accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zane et al. (US 2008/0281784, hereinafter Zane), Khoyi et al. (US 2015/0261468, hereinafter Khoyi), and Fan et al. (US 2007/0234102, hereinafter Fan).

Regarding claim 1, Zane, in the analogous field of data replication, teaches A method for data item recommendation, comprising: 
receiving a request for a data item from a terminal device, the request comprising an identifier for identifying the data item and an application type, and the application type indicating a type of use of the data item (Queries are routed based on application issuing the query, ¶ [0026] a database query referring to data which is stored in each of a plurality of databases, ¶ [0039] DB client 110, FIG. 3); 
determining, based on the application type, a recommendation criterion type matching the request, the recommendation criterion type indicating a type of a criterion based on which the data item is recommended (the query router may first execute steps S410-S440 to determine if the query should preferably be routed to a columnar DBMS or a non-columnar DBMS, without determining the particular columnar or non-columnar DBMS. Then other steps can be performed to select the particular columnar or non-columnar DBMS from the set of columnar DBMS's or non-columnar DBMS's available, ¶ [0038]; operation (2) comprises performing one or more tests on the query (e.g. a test can be a step or a number of steps of Appendix 1), the one or more tests comprising a test for checking if the query is to compute an aggregation (e.g. step S514) and for determining that the query is to be executed on one or more of the second databases if the query is to compute an aggregation, ¶ [0043]); 
[]
determining, based on the recommendation criterion type, a recommended data item from [] plurality of data items as a response to the request (the same data is stored in at least two different database management systems (DBMS's), including a columnar DBMS and a non-columnar (e.g. row-oriented) DBMS, ¶ [0011]; providing the query to the one or more of the first databases or the one or more of the second databases as determined in operation 2, ¶ [0039]).

However, Zane does not explicitly teach determining a plurality of data items associated with the identifier, the plurality of data items being located in a plurality of storage devices, wherein at least some of the plurality of storage devices are located in a different geographic location.
Khoyi, in the analogous field of data replication, teaches determining a plurality of data items associated with the identifier, the plurality of data items being located in a plurality of storage devices, wherein at least some of the plurality of storage devices are located in a different geographic location (When a request is received through the interface to read a file from storage volumes 106, storage module 103 on server 102 can determine the read mirror set of storage volumes from the file storage location information , ¶ [0045]; File storage location information provides an index of storage volumes 106 at which each file is stored (e.g., may specify that a particular file is stored on volumes 106a and 106b, another file is stored at storage volumes 106b and 106c, etc.). The file storage location information can be used by a storage module 103 on server 102 to locate a requested file, ¶ [0036]; storage volumes may be logically or physically distributed such that they do not reside on the same computing device or do not reside in the same geographic location, ¶ [0031]; Examiner notes that by determining each location a requested file is located, each copy of the file is determined, which is being interpreted as the plurality of data items.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zane with that of Khoyi and to determine a plurality of data items, located in different geographic locations, associated with the identifier. By doing so, an optimal data copy to be retrieved can be determined, thereby increasing the efficiency and performance of data access in data storage systems (Khoyi et al., ¶ [0007]).

However, the combination of Zane and Khoyi does not explicitly teach wherein if the recommendation criterion type is determined as a performance- sensitive type, determining a plurality of network performances or a plurality of system performances associated with the storage device where the plurality of data items are located and determining, based on the plurality of network performances and the plurality of system performances, the recommended data item from the plurality of data items; and wherein a network performance of the plurality of network performances comprises at least one of delay, throughput, and a data packet loss rate, and the system performance of the plurality of system performances comprises at least one of input and output performance, processor performance, and memory performance.
Fan, in the analogous field of data replication, teaches wherein if the recommendation criterion type is determined as a performance- sensitive type, determining a plurality of network performances or a plurality of system performances associated with the storage device where the plurality of data items are located and determining, based on the plurality of network performances and the plurality of system performances, the recommended data item from the plurality of data items (Fan et al.: Embodiments of the present invention allow the source node N.sub.0 to determine an optimum set of nodes for the placement of its replicated data. For each destination node, a set of coordinates are known and are obtained from, for instance, a location service, such as GPS, or estimated using delay-based network measurements such as Global Network Positioning [GNP], or other available methods. Replication cost can be defined in a variety of ways, depending on the particular disaster recovery policy and cost structure. It may include communication cost (i.e. network performances), which is a function of the distance between the source node and its replicating nodes, storage cost, infrastructure cost, etc. Communication cost can be given by any function that increases with the number of nodes and distance of these nodes from the source node N0, ¶ [0029] - [0030]); 
and wherein a network performance of the plurality of network performances comprises at least one of delay (Fan: communication cost, which is a function of the distance between the source node and its replicating nodes, ¶ [0029] - [0030]), throughput, and a data packet loss rate, and the system performance of the plurality of system performances comprises at least one of input and output performance, processor performance, and memory performance (Fan: storage cost, ¶ [0029] - [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zane and Khoyi with that of Fan and to modify the method of selecting a data item located on a storage device, from a plurality of geographically distributed storage devices, as taught by the combination of Zane and Khoyi, with Fan’s performance-sensitive cost determination for the node selection process in order determine the most efficient node for completing the request.

Regarding claim 2, the combination of Zane, Khoyi, and Fan further teaches wherein determining the recommendation criterion type comprises: 2Application No.: 17/039,996Docket No.: 170360-063200US determining, if it is determined that the application type is related to disaster recovery, the recommendation criterion type as a performance-sensitive type (Fan: Replication cost can be defined in a variety of ways, depending on the particular disaster recovery policy and cost structure. It may include communication cost, which is a function of the distance between the source node and its replicating nodes, storage cost, infrastructure cost, etc. Communication cost can be given by any function that increases with the number of nodes and distance of these nodes from the source node N0, ¶ [0030])); and determining, if it is determined that the application type is related to data analysis, the recommendation criterion type as a cost-sensitive type (Zane: The columnar DBMS may provide fast responses to queries involving aggregation, and such queries can be routed to the columnar DBMS, ¶ [0011] DBMS server 320.2 (i.e.  the Data Analytic System (DAS), which is a columnar DBMS) is designed to be fast on complex analytic queries, e.g. queries that require a sum or some other aggregation operation to be performed on different records, or queries for a preset number of records at the beginning or the end of a record list ordered by some attribute values, ¶ [0020]; the DAS execution planner takes into account the particulars of the DAS architecture. For example, the columns may be compressed in DAS, and the compression may lead to faster execution times. Also, data may have to be transferred from one compute node 350 to another to execute the query, and further, data sorting may be performed quite fast on the columns, ¶ [0033]).

Regarding claim 3, the combination of Zane, Khoyi, and Fan further teaches wherein determining the recommended data item comprises: if the recommendation criterion type is determined as a performance-sensitive type, acquiring a first position of the terminal device from the request; acquiring a plurality of second positions of the storage device where the plurality of data items are located from metadata associated with the plurality of data items; determining a plurality of distances between the first position and the plurality of second positions; and 19determining, based on the plurality of distances, the recommended data item from the plurality of data items (Fan et al.: Embodiments of the present invention allow the source node N.sub.0 to determine an optimum set of nodes for the placement of its replicated data. For each destination node, a set of coordinates are known and are obtained from, for instance, a location service, such as GPS, or estimated using delay-based network measurements such as Global Network Positioning [GNP], or other available methods. Replication cost can be defined in a variety of ways, depending on the particular disaster recovery policy and cost structure. It may include communication cost, which is a function of the distance between the source node and its replicating nodes, storage cost, infrastructure cost, etc. Communication cost can be given by any function that increases with the number of nodes and distance of these nodes from the source node N0, ¶ [0029] - [0030]).

Regarding claim 6, the combination further teaches wherein determining the recommended data item comprises: if the recommendation criterion type is determined as a cost-sensitive type, acquiring a plurality of sizes of the plurality of data items or a plurality of storage object numbers associated with the plurality of data items from metadata associated with the plurality of data items, the data items being divided into a plurality of storage objects for storage; acquiring a plurality of payment strategies, associated with data acquisition, of the storage device where the plurality of data items are located; determining, based on the plurality of sizes or the plurality of storage object numbers, a plurality of expenses associated with the plurality of data items according to the plurality of payment strategies; and determining, based on the plurality of expenses, the recommended data item from the plurality of data items (Khoyi: When a request is received to read a file from storage volumes 106, storage module 103 on server 102 can determine the read mirror set of storage volumes from the file storage location information, determine the least cost member of the read mirror set of storage volumes, select the least cost member as the source storage volume and read the file from the source storage volume 106. The file can then be provided to the user. ¶ [0045]; to determine a least cost storage volume for a read, a predicted read cost may be determined for all the storage volumes 106 of a read mirror set. The predicted read costs for the storage volumes 106 is then use to select the least cost storage volume 106. A predicted read cost for a storage volume can be determined as C.sub.RF+(F.sub.R/b*C.sub.RV), where `a` and `b` are constants, C.sub.RF is a moving average of fixed read costs and C.sub.RV is a moving average of variable read costs, F.sub.R is a file size of the requested file. In one embodiment the predicted read cost can be C.sub.RF+(F.sub.R/1024*C.sub.RV), ¶ [0053]). 

Regarding claim 7, the combination further teaches wherein acquiring the plurality of payment strategies comprises: 20acquiring a first position of the terminal device from the request; acquiring a plurality of second positions of the storage device where the plurality of data items are located from metadata associated with the plurality of data items (Khoyi: When a request is received through the interface to read a file from storage volumes 106, storage module 103 on server 102 can determine the read mirror set of storage volumes  from the file storage location information , ¶ [0045] the statistics or other data (collectively statistics herein) maintained at each server may be particularized to that server with respect to each storage location (e.g., the statistics relate to data accesses from that particular server), ¶ [0028]); and acquiring a plurality of payment strategies, associated with data acquisition between the first position and the plurality of second positions, of the storage device where the plurality of data items are located (Khoyi: When a request is received through the interface to read a file from storage volumes 106, storage module 103 on server 102 can determine the read mirror set of storage volumes  from the file storage location information , ¶ [0045] the statistics or other data (collectively statistics herein) maintained at each server may be particularized to that server with respect to each storage location (e.g., the statistics relate to data accesses from that particular server), ¶ [0028]; To determine a least cost storage volume for a read, a predicted read cost may be determined for all the storage volumes 106 of a read mirror set, ¶ [0053]).

Regarding claim 8, the combination further teaches further comprising: searching a user profile associated with the terminal device for a configuration item associated with the recommendation criterion type; determining, if the configuration item is found in the user profile, the recommendation criterion type based on the configuration item; and determining, if the configuration item is not found in the user profile, the recommendation criterion type based on the application type (Zane: If a service level agreement (SLA) with a particular user or group of users requires the user's query to be performed on current data, or on data that is stale by no more than some predefined length of time (e.g. two minutes), and the DAS may be unable to meet the SLA, the query is routed to the HDS, ¶ [0031]).

Claims 9-11, and 14-16 amount to a device comprising at least one processor and a memory storing instructions that, when executed by one or more processors, performs the method of claims 1-3, and 6-8, respectively.  Accordingly, claims 9-11, and 14-16  are rejected for substantially the same reasons as presented above for claims 1-3, and 6-8 and based on the references’ disclosure of the necessary supporting hardware and software (Zane: computer system, computer readable medium, computer program, ¶ [0044]).  

Claims 17-19 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 1-3, respectively.  Accordingly, claims 17-19 are rejected for substantially the same reasons as presented above for claims 1-3 and based on the references’ disclosure of the necessary supporting hardware and software (Zane: computer system, computer readable medium, computer program, ¶ [0044]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunawardena et al. (US 8,656,454) teaches having received a user request (in block 302), the MDS makes a decision based on at least one of the stored location of a data element and a location of the user (Col. 5 lines 21-25). The MDS 206 is responsible for periodically keeping track of the location of the data element 202 and any replicas. As described previously with respect to FIG. 3, having received a user request (in block 402), the MDS makes a decision based on at least one of the stored location of a data element and a location of the user. In this specific example shown in FIG. 4, the MDS uses the user location data (received in block 402) to identify the most appropriate replica for the user to access (block 404) (Col. 7 line 63- Col. 8 line 15).
March et al. (“Allocating Data and Operations to Nodes in Distributed Database Design”, Pub. 1995) teaches determine which FILE FRAGMENT COPIES to use for each SIMPLE QUERY STEP, and 4) allocate SIMPLE QUERY STEPs to NODEs such that all queries are satisfied while minimizing the sum of communication, CPU processing, disk VO, and storage costs, and satisfying all constraints on communication, CPU, disk VO, and local storage capacities (page 308).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        05/03/2022

/William B Partridge/Primary Examiner, Art Unit 2183